224 S.W.3d 671 (2007)
Richard OVERSTREET, Respondent
v.
MISSOURI DEPARTMENT OF CORRECTIONS, Appellant.
No. WD 66477.
Missouri Court of Appeals, Western District.
June 12, 2007.
Stephen D. Hawke, Assistant Attorney General, Jefferson City, MO, for appellant.
Andrew A. Schroeder, Canton, MO, for respondent.
Before SPINDEN, P.J., BRECKENRIDGE and SMART, JJ.


*672 ORDER

PER CURIAM.
The Department of Corrections appeals the trial court's judgment in favor of Richard Overstreet on Mr. Overstreet's petition for declaratory judgment. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).